Fourth Court of Appeals
                               San Antonio, Texas
                                    February 10, 2014

                                   No. 04-12-00821-CV

                                 Nicole Iris VATCHER,
                                        Appellant

                                            v.

                                 Thomas R. VATCHER,
                                       Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-15189
                       Honorable John D. Gabriel, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Withdraw as Attorney is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court